 In the Matter of INTERNATIONAL HARVESTER COMPANY, NEST PULL-MAN WORKS, EMPLOYER AND PETITIONERandUNITED FARM EQUIP-MENT AND METAL WORKERS, LOCAL No. 107, UNITED ELECTRICAL,RADIO AND MACHINE WORKERS OF AMERICA, UNIONCaseNo. 13-RM-65.Decided April 13,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Karl W. Fil-ter, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record 2 in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Employer, the Union, and the UAW question the right ofthe Engineers and the Firemen to intervene and to attempt to severfrom a production and maintenance unit 3 a group of powerhouse'United Automobile,Aircraft & Agricultural Implement Workers, herein called the UAW,was permitted to intervene upon the basis of contractual interest.International Union ofOperating Engineers,Local No. 399,AFL, herein called the Engineers,and InternationalBrotherhood of Firemen,Oilers and Maintenance Laborers,Local No.7,AFL,herein calledthe Firemen,were permitted to intervene on behalf of the powerhouse employees upon thebasis of administrative showing of interest.ZThe Employer,the Union,and the UAW,by entering into a Stipulation for Certificationupon Consent Election,during the hearing,resolved all other issues herein,except (1) thepropriety of permitting the Engineers and the Firemen to intervene,and (2)the appropriate-ness of the powerhouse unit requested by them.These remaining issues will be consideredhereinafter.3The unit stipulated to in the Consent Agreement mentioned in footnote 2,supra,is asfollows : All production and maintenance employees,excluding salaried employees,super-visory employees on hourly basis above the rank-and-file of working group leaders, factoryclerical employees,office clerical employees,indentured apprentices,student executives,fireand watch employees (except production and maintenance employees who act asvolunteer firemen),die sinkers,trimming die sink makers,trimming die and upset diemaker apprentices,and helpers.89 NLRB No. 53.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, in view of an existing contract, covering such employees,which does not expire until June 30, 1950.The Engineers and theFiremen contend, on the other hand, that the filing of the petitionherein raises a question concerning representation for all purposes,and that their intervention is proper.For reasons stated. inPrattcCLetchworth Co., Inc.,4we find that the above-mentioned contractdoes not. constitute a bar to an election among the powerhouse em-ployees.Accordingly, the motions to dismiss the petitions of theEngineers and the Firemen are hereby denied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Engineers requests a unit of operating engineers.The Fire-men requests a unit of firemen and junior firemen.As an alternativeposition, both of such unions jointly request an over-all unit of power-house employees.It appears that the engineers and the firemen work in .the samephysical area, under the same working conditions, and have the. samehierarchy of supervision.There is no interchange of the duties andfunctions between either group and the other maintenance employees.Under the circumstances, we find that the duties and interests of thefiremen are not sufficiently distinct and separate from those of theengineers to justify establishing a separate unit of the firemen apartfrom the engineers.5However, Board precedent has fully established the propriety oftwo or more labor organizations acting jointly as bargaining repre-sentative for a single group of employees.6We see no reason todepart from such precedent in the present instance, and accordinglyfind that the Engineers and the Firemen may appear jointly on theballot in the election directed hereinafter.If they should win, theywill be certified jointly as the bargaining representative of the em-ployees in the entire appropriate unit.The Employer may theninsist that the Engineers and the Firemen do in fact bargain jointlyfor such employees as a single unit.Upon the entire record in this case, we find that the following em-ployees may constitute a single unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct:4 89 NLRB 124 (MemberReynoldsdissenting).SeeRheinstein ConstructionCompany, Inc.,88 NLRB 46.eGus Gillerman Iron & Metal Company,88NLRB 1232,and cases cited therein. INTERNATIONAL HARVESTER COMPANY415All powerhouse employees, including operating engineers, employedat the Employer's West Pullman Works plant, Chicago, Illinois, butexcluding all other employees and supervisors' as defined in the Act.'However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressedin the election directed hereinafter. If a majority vote for theEngineers and the Firemen, they will be taken to have indicated theirdesire to constitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the payroll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said payroll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,jointly by International Union of Operating Engineers, Local No. 399,AFL, and International Brotherhood of Firemen, Oilers and Main-tenance Laborers, Local No. 7, AFL," or by United Farm Equipmentand Metal Workers, Local No. 107, United Electrical, Radio .andMachine Workers of America, or by United Automobile, Aircraft &Agricultural Implement Workers of America, CIO, or by none.4 Excluded as supervisorsare the chiefengineer and the assistant chief engineer.$InternationalHarvester Company, Milwaukee Works,85 NLRB 1175.It appearsthat Local No. 7 of theFiremen isout of compliance.Unless it effects com-pliance within 2 weeks fromthe date of this direction, the Regional Directoris instructedthat it shall not be accorded a place on the ballot.